Citation Nr: 0601546	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

When the veteran's case was before the Board in September 
2004 it was remanded for additional development of the 
record.  It was returned to the Board in December 2005 for 
appellate consideration.


FINDING OF FACT

Chronic hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service; competent evidence of a 
nexus between bilateral hearing loss disability and service 
is not of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and an organic disease of the nervous system cannot 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
January 2003, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in October 2003, provided notice to the veteran 
of the evidence necessary to support his claim.  
Additionally, supplemental statements of the case dated in 
April 2004 and October 2005 also notified the veteran of the 
evidence of record regarding his claim to include why this 
evidence was insufficient to award the benefit sought.

Letters dated in February 2003, April 2003, and January 2004 
also instructed veteran regarding the evidence necessary to 
substantiate the claim and requested that he identify 
evidence supportive of the claim.  The Board's September 2004 
remand also provided notice of the evidence necessary to 
support the veteran's claim.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and the veteran has been afforded VA 
examinations of his claimed disability.  The appellant has 
not identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations with respect to this issue.



Factual Background

On pre-induction examination in July 1954, the examiner noted 
that the veteran's right ear drum was perforated.  He 
indicated that there was no drainage.  Spoken voice testing 
revealed hearing of 15/15 bilaterally.  In December 1954 the 
veteran reported that his ear was giving him trouble.  No 
clinical findings are reflected in the record.  In January 
1955 it was noted that "audio" showed "poor hearing-60D 
rt.ear."  On discharge physical examination in August 1956 
the veteran's ears were noted to be normal.  Voice testing 
revealed hearing of 15/15 bilaterally.

In a  November 1956 rating decision, the RO denied service 
connection for perforated right ear drum, concluding that the 
claimed disability existed prior to service.

A private audiogram was conducted in January 1992.  The 
veteran complained of problems with discrimination.  The 
following puretone thresholds were recorded:




HERTZ




500
1000
2000
3000
4000

Right
50
60
70
70
70

Left
5
10
10
40
60


In January 2003, the veteran related that he had been in a 
recoilless rifle squad, that the ear-splitting noise from the 
weapon's discharge was painful to him and that after 
complaining of difficulty with his ears, he was reclassified 
from "A" to "B" but that his duties were not changed.  He 
reported that he had total hearing loss in his right ear and 
some hearing loss in his left.  

The veteran underwent a VA fee basis examination in April 
2003.  He reported that he could not hear with his right ear 
and that he lost the hearing in that ear only during the 
previous 10 years.  Audiometric testing revealed the 
following puretone thresholds:




HERTZ




500
1000
2000
3000
4000
AVG
Right
105
105
100
>105
>105
103.75
Left
5
20
20
65
60
41.25

The speech recognition score for the left ear was 100 
percent, and the examiner noted that speech recognition could 
not be tested in the left ear.  Mixed profound hearing loss 
was measured in the right ear with increased test results and 
reliability.  Masked air conduction testing indicated no 
greater than a mild to moderate loss in the right.  She noted 
that reliability was poor with poor interest reliability and 
inconsistent test results.  Immittance was within normal 
limits.  Otoscopic examination was normal.  The diagnoses 
were mild to moderate high frequency sensorineural hearing 
loss in the left ear, profound mixed loss in the right ear, 
and very mild tinnitus bilaterally.  The examiner opined, 
based on the test results and the veteran's reported history, 
that his hearing loss was less likely than not a result of 
acoustic trauma in the military.  

An October 2003 letter from a private physician indicates 
that the veteran was seen for a hearing evaluation.  Complete 
loss of hearing in the right ear and high frequency loss in 
the left ear were noted.  An MRI ruled out acoustic neuroma.  

A December 2003 letter from the same physician indicates that 
the veteran was first seen in September 2003 for complaints 
relating to his hearing.  At that time, the veteran reported 
that he had experienced difficulty since 1955 when he was 
subjected to noise from artillery fire.  The physician noted 
that the veteran did not report any other significant noise 
exposure.  He stated that he had no previous audiograms for 
comparison.  He noted that examination of the veteran's right 
ear revealed complete anacusis with negative acoustic 
reflexes.  The left ear was normal in the lower frequencies 
with a drop to 60 decibels at 3000 Hertz.  An MRI was noted 
to reveal no evidence of neoplasm in the posterior fossa.  
The physician opined that with the veteran's history, his 
hearing loss could possibly be related to noise exposure.

The veteran underwent a VA examination in March 2004.  The 
examiner noted that the veteran's claims folder and other 
relevant materials were not available for review.  The 
veteran reported that he suffered a perforated ear drum from 
blowing his nose at enlistment and a decrease in hearing in 
that ear from rifle fire during service.  The examiner noted 
that the veteran's hearing had become progressively worse.  
He also noted that an MRI had revealed no retrocochlear 
involvement.  The veteran denied history of ear infections, 
surgeries, aural fullness, or vertigo.  Otoscopic examination 
was clear.  Audiometric testing revealed the following 
puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
Neg
Neg
Neg
Neg
Neg

Left
10
15
20
65
65


The speech recognition score was 100 percent in the left, and 
the right ear could not be tested.  There was no hearing at 
the limits of stimulation in the right ear.  Moderately 
severe high frequency sensorineural loss was noted in the 
left ear.  Impedance revealed Type A tympanograms with 
acoustic reflexes consistent with the hearing bilaterally.  
Cooperation and reliability were good.  The examiner 
concluded that no determination with regard to service could 
be provided without a review of the veteran's pertinent 
records.  

An additional VA examination was conducted in November 2004.  
The examiner noted that the veteran's history was unchanged 
from the March 2004 examination.  Audiometric testing 
revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
Neg
Neg
Neg
Neg
Neg

Left
10
15
20
65
65


The speech recognition score was 100 percent on the left, and 
the right ear could not be tested.  The examiner stated that 
hearing was within test-retest variability of the audiometric 
testing performed in March 2004.  Otoscopic examination was 
clear, and reliability and cooperation were good.  On review 
of the veteran's claims folder, the examiner indicated that 
the veteran's hearing was normal in November 1956.  He also 
noted that there was no  mention of infection or treatment of 
the right ear in service, and the perforation of the right 
ear drum was present on enlistment.  He concluded that 
conflicting reports resulted from providers not having access 
to the claims file or the service medical records.  He 
concluded that since the rating in 1956 revealed no 
indication of hearing loss or treatment of the ears, it was 
less than likely that the hearing loss was a result of 
military service.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In considering this case on the merits, the Board finds that 
service connection for hearing loss disability is not 
warranted.  In this regard the Board notes that although the 
veteran's service medical records noted some reference to 
poor hearing in the right ear, his hearing was found to be 
normal at service entrance and on service discharge in 1956, 
and the first postservice medical evidence of hearing loss in 
the record dates to January 1992, more than 35 years after 
the veteran's discharge from service.  There is no evidence 
of hearing loss during the intervening 35 years, and at the 
VA fee basis examination in April 2003, the veteran reported 
that he had lost the hearing in his right ear only during the 
previous 10 years.  While the evidence clearly establishes 
that the veteran currently has hearing loss disability, the 
record is devoid of medical evidence of a nexus between the 
current hearing loss disability and the veteran's military 
service except for one private physician who opined only that 
the current hearing loss could possibly be related to 
service.  This opinion is speculative and is not based on a 
review of the record but only on the history related by the 
veteran.  That history is not consistent with the history 
provided by the veteran in April 2003 when he reported 
hearing loss only in the past 10 years.  Moreover, the 
November 2004 VA examiner reviewed the veteran's claims 
folder and concluded that it was less than likely that the 
veteran's hearing loss was a result of his military service.  
The April 2003 VA examiner also concluded that the veteran's 
hearing loss was less likely than not a result of acoustic 
trauma in service.

The evidence of a relationship between the veteran's military 
service and his current hearing loss disability is limited to 
the veteran's own statements; however, as a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
preponderance of the evidence is again the veteran's claim, 
and service connection for hearing loss disability must be 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


